DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/02/2021.  As directed by the amendment: claims 1 and 18 have been amended, claims 3-4, 7, 13-14 and 21-58 have been canceled and claims 59-63 are withdrawn.  Thus, claims 1-2, 5-6, 8-10, 12, 18-20 are presently pending in the application.
Response to Arguments
Applicant argues on page 5, the prior art Pandelidis et al. are perpendicular to the long axis of the implant structure. This argument is persuasive. Therefore, the 102 rejections over Pandelidis et al. has been withdrawn.
 Applicant argues on page 6, the prior art Borghi discloses wires that are perpendicular to the long axis of the implant. The examiner respectfully disagrees. Borghi discloses a module 7 formed of a first wire 6 diametrically opposite the second wire 6’ (as seen in the annotated Figure 7 below and column 14, lines 3-11), wherein the first wire 6 [is] coupled to the second wire 6’ at a first connection point 9 (as seen in Figures 6-7), wherein the wires are parallel to the longitudinal axis 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10, 12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi WO 96/41591 in view of Pandelidis et al. U.S. Publication 2011/0319977.

    PNG
    media_image1.png
    290
    184
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    326
    587
    media_image2.png
    Greyscale

Regarding Claim 1, Borghi discloses bio-metal implant 1 comprising: a first metal wire 6 adjacent a second metal wire 6’ at a first connection point, the first metal wire 7 coupled to the second metal wire 6’ at the first connection point (as seen in the annotated Figure 7, there are two connection points to join the diametrically opposite undulations together) using a first joining cuff 9 of a plurality of joining cuffs 9 (as seen in Figures 1-5 and 9 and page 10, lines 17-26 and page 11, lines 4-26 and page 12, lines 1-10 and page 12, lines 20-26), and the first metal wire 6 and the second metal wire 6’ being shaped to form at least a portion of the bio-metal implant (e.g. a tubular stent is formed with the plurality of undulations from the wires, see Figures 1, 4-5). Furthermore, Borghi discloses wherein the first wire 6 extending in parallel with the second wire 6’ along a longitudinal axis 2 of the bio-metal implant. However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 2, Borghi discloses wherein the first metal wire and the second metal wire each has a sinusoidal shape (as seen in Figure 1-5 and 9). However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 5, Borghi discloses in Figure 7, the first metal wire 7 includes a second location for a joining cuff at location 6’, wherein Burg discloses the second location 6’ is connected to each module in the same manner as with the first support wire 6 (see page 14, lines 3-14). Therefore, Borghi discloses a plurality of connection points wherein the first metal wire is further coupled to the second metal wire at a first plurality of connection points 6, 6’ by a joining cuffs 9. However, Borghi does not expressly the first metal wire and second metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs 
Regarding Claim 6, Borghi discloses in Figures 1-3, a third metal wire coupled to the second metal wire at a second plurality of connection points 6, 6’ (located at different circumferential locations than the first plurality of connections, as seen in the annotated Figure 4 above, each undulations has its own connection points) by a second subset of the plurality of joining cuffs, different from the first subset, each of the second plurality of connection points being alternated with each of the first plurality of connection points along the second magnesium alloy wire, wherein the first metal wire, the second metal wire, and the third metal wire define a net structure (as seen in Figure 1-2, 4-5). Wherein Burg discloses the second location 6’ is connected to each module in the same manner as with the first support wire 6 (see page 14, lines 3-14). Therefore, Borg discloses a second set of connection points would form the third metal wire undulations and connect the third metal wire to the second metal wire. However, Borghi does not expressly the second metal wire and third metal wire is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a plurality of metal wires 7 forming a tube (as seen in Figure 12A-12B), the plurality of wires are formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s 
Regarding Claim 8, Borghi discloses wherein the net structure is formed into a tube shape (as seen in Figures 3 and 7).
Regarding Claim 9, Borghi discloses wherein the ends of each undulations are secured into a tube shape using a metal end wire 16 attached to opposing edges of the net structure (as seen in Figure 6, 6A and page 13, lines 20-26).
Regarding Claims 10, 20, Borghi does not expressly disclose the plurality of cuffs comprises a sealing material.
Regarding Claim 12, Borghi discloses wherein at least one joining cuff of the plurality of joining cuffs comprises a radiopaque material (page 12, lines 20-26, where it is well known in the medical art that stainless steel, titanium alloys, gold are all radiopaque material).
Regarding Claim 18, Borghi discloses a bio-metal implant 1 comprising: a plurality of metal wires 7 formed into a tube (as seen in Figure 1-5 and 7), each of the plurality of metal wires 7 being secured to two adjacent metal wires 6, 6’ of the plurality of magnesium alloy wires by two respective subsets of joining cuffs 9 of the plurality of joining cuffs 9 (as seen in Figures 1-5), wherein Borghi discloses at least two of the plurality of magnesium alloy wires extending in parallel with one another along a long axis of the bio-metal implant (the wires 6 is diametrically opposite to wire 6’ and connected to each other at cuffs 9 (as seen in the annotated Figure 7). However, Borghi does not expressly the plurality of wires is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 19, Borghi discloses wherein each joining cuff 9 of the plurality of joining cuffs 9 has two metal wires 16 of the plurality of metal wires inserted therein (as seen in However, Borghi does not expressly the plurality of wires is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774